Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of B.H.R., a Child                    Appeal from the 402nd District Court of
                                                       Wood County, Texas (Tr. Ct. No. 2016-
 No. 06-17-00081-CV                                    128). Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 7, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk